Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395-6   Pg. 1 of
                                        15




                         EXHIBIT F
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-6    Pg. 2 of
                                               15



   1
       Stephen C. Hinze (State Bar No. 131787)
   2   STEPHEN C. HINZE, ATTORNEY AT LAW
       217 Civic Center Drive, Suite 10
   3
       Vista, CA 92084
   4   Tel: 760-945-9353
       Fax: 760-454-2427
   5
       Bankruptcy Counsel
   6   for Debtor in Possession
   7

   8
                             UNITED STATES BANKRUPTCY COURT
   9
                              SOUTHERN DISTRICT OF CALIFORNIA
  10

  11
       IN RE:                                          )   Case No.: 17-06078-MM11
  12                                                   )
                                                       )   Chapter 11
  13                                                   )
       CORE SUPPLEMENT                                 )   CORPORATE RECOVERY
  14                                                   )   ASSOCIATES, LLC’S FIRST
       TECHNOLOGY, INC. a California                   )   REPORT OF TASKS PERFORMED
  15
       Corporation                                     )   BY CHIEF RESTRUCTURING
                                                       )   OFFICER WITH SUPPORTING
  16                                                   )   BACK-UP.
                                                       )
  17                                                   )   Judge: Hon. Margaret M. Mann
            Debtor and Debtor in Possession            )   Dept.1 Room 218
  18                                                   )
                                                       )
  19

  20   ____________________________________

  21

  22
              Corporate Recovery Associates, LLC (“CRA”) submits its First Report of
  23
       Tasks Performed by Chief Restructuring Officer Richard Feferman and Supporting
  24
       Back-Up (the “Report”) for the Period December 26, 2017 – January 31, 2018 (the
  25
       “Reporting Period”) for work performed for Core Supplement Technology, Inc.
  26
       (the “Debtor”).
  27

  28




       Page 1 of 6
       Report of Tasks Performed by Chief Restructuring Officer               17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03     Doc 395-6    Pg. 3 of
                                               15



   1
                                                 SUMMARY
   2
              On February 23, 2018, the Court entered its Order Granting Debtor’s Motion
   3
       for Entry of an Order Pursuant to Section 363 and 105(a) of the Bankruptcy Code
   4
       Approving the Engagement Contract of Richard Feferman and Corporate Recovery
   5
       Associates, LLC as Chief Restructuring Officer (the “Employment Order”)
   6
       [Docket Entry Number (DEN). #150], pursuant to which Richard Feferman was
   7
       retained to serve as the Debtor’s Chief Restructuring Officer and CRA was
   8
       retained to perform services related thereto.
   9
                                   Summary of Fees and Time Spent
  10
        Total Fees                                          $23,870.97
  11
        Total Expenses                                      $325.94
  12
        Time Spent By CRO                                   143.2 Hours
  13
        Time Spent By Authorized Assistants                 None
  14

  15
                                           REPORT IN DETAIL
  16
              Pursuant to the Court’s Order On Debtor’s 11 USC 363 and 105(a) Motion
  17
       for the Appointment of a Chief Restructuring Officer (the “Appointment Order”)
  18
       [DEN. # 153], CRA hereby submits its First Report of Tasks Performed.
  19
              No hourly professionals were utilized by CRA during the Reporting Period.
  20
       In accordance with CRA’s approved retention terms, Richard Feferman, the
  21
       Debtor’s Chief Restructuring Officer, and a member of CRA, bills at a flat rate of
  22
       $20,000.00 per month. This Report covers the prorated portion of December from
  23
       December 26, 2017 through December 31, 2017 and the month of January 2018.
  24
       The combined fees and expenses break down as follows:
  25

  26    Period                  Fees                    Expenses           Total
  27    12/26/17 –              $3,870.97                                  $3,870.97
        12/31/17
  28
        1/1/18 – 1/31/18        $20,000.00                                 $20,000.00


       Page 2 of 6
       Report of Tasks Performed by Chief Restructuring Officer                17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-6   Pg. 4 of
                                               15



   1

   2
              CRA has been paid to date as follows:
   3
        Reporting Period                 AmountDescription
   4    December 26, 2017 –                    This amount represents payment of the
   5
        January 31, 2018         $23,870.97 flat monthly fee, for the Reporting
                                               Period, payable upon entry of the
   6                                           Employment Order.
   7    Fee Advance              $20,000.00 Fee advance called for in the Fee
                                               Agreement.
   8
             Below is a summary of services provided by Mr. Feferman during the period
   9
       of time covered by this Report. Attached as Exhibit “A” hereto is the name of each
  10
       professional who performed services in connection with this case during the period
  11
       covered by this Report and the hourly rate for each such professional. Attached
  12
       hereto as Exhibit “B” are Mr. Feferman’s detailed time and expense for the period
  13
       of time covered by this Report.
  14

  15
        Summary of Services of Richard Feferman, Chief Restructuring Officer for
  16               the Period December 26, 2017 – January 31, 2018
  17       Asset Disposition (39.2 Hours)
  18          Examine and identify assets that may possibly be sold to prospective buyers.
  19   Conduct face to face meetings, teleconferences, and exchange emails with multiple
  20   prospective buyers for the Debtors Assets. Respond to diligence requests from
  21   multiple prospective buyers.
  22          Fee and Employment Application
  23          Telephone conversations with attorneys concerning moving papers to
  24   appoint the CRO. Reviewed, analyzed, amended, and commented on provisions of
  25   the various engagement documents. Conducted multiple telephone conversations
  26   with Bank of America’s attorney to discuss terms of employment. Address the
  27   concerns of the Office of the United States Trustee and amend terms accordingly.
  28




       Page 3 of 6
       Report of Tasks Performed by Chief Restructuring Officer              17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-6   Pg. 5 of
                                               15



   1
              Business Analysis (27.4 Hours)
   2
              Prepared, analyzed and reviewed information for communication to Debtor’s
   3
       major secured creditor. Conducted multiple teleconferences with Bank of
   4
       America’s attorney to Numerous face to face meetings with members of board to
   5
       discuss business operations and exit opportunities. Reviewed assets that can be
   6
       sold. Worked with the company to accelerate the collection of outstanding
   7
       accounts receivable. Numerous meetings with counsel and Core management to
   8
       discuss situation and options for accounting department. Took corrective action
   9
       upon identifying that accounting department appears disorganized and having
  10
       problems getting information out timely; transactions are not timely being entered
  11
       into system. Problems included December 2017 financials are slow being
  12
       completed, however Core team expresses concerns that current CFO will be
  13
       difficult to replace due to cost and familiarity with system could result in a
  14
       disruption from which the Debtor could not recover. CFO promises to catch up and
  15
       that she will have transactions entered. I too am concerned that the loss of the CFO
  16
       could compound the challenges for the accounting department and Core
  17
       management and CFO are resistant to Alan Myers from CRA coming in to assess
  18
       the problem and assist with an efficient solution. The most cost-effective solution
  19
       will be if she can catch up. Action plan is to monitor her progress and have my
  20
       staff member Alan Myers, upon the Court ordering the appointment.
  21
              Business Operations (1.8 Hours)
  22
              Conducted teleconferences regarding operational status, staffing, sales,
  23
       collections, etc. Conduct several teleconferences with Core management
  24
       concerning necessity to conduct physical inventory as usual.
  25
              Case Administration (20.7 Hours)
  26
              Telephone calls with attorneys and management to discuss case issues and
  27
       status updates. Confer on dividing work to avoid duplication and discuss next steps
  28
       on multiple issues; as well as to plan upcoming work with attorneys and



       Page 4 of 6
       Report of Tasks Performed by Chief Restructuring Officer              17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-6   Pg. 6 of
                                               15



   1
       management. Many of these calls covered several issues on a variety of topics such
   2
       as the status of various pleadings, sales procedures, sale negotiations, bank
   3
       negotiations, and problems/solutions with accounting department.
   4
              Fee and Employment Application (17.7 Hours)
   5
              Telephone conversations with attorneys concerning moving papers to
   6
       appoint the CRO. Conducted multiple telephone conversations with Bank of
   7
       America’s attorney to discuss terms of employment. Drafting, negotiating,
   8
       amending and commenting on engagement documents. Examining, responding to,
   9
       and addressing the concerns of the Office of the United States Trustee.
  10
              Fee and Employment Applications of Others (3.7 Hours)
  11
              Several telephonic and one face to face meeting with prospective substitute
  12
       counsel to discuss case and possibility of substituting in, however the terms of a
  13
       compensation agreement (cash collateral and a carve out) were not able to be
  14
       agreed on.
  15
              Finance (21.6) Hours
  16
              Numerous telephone conversations with attorneys concerning the
  17
       negotiation of a consensual cash collateral agreement. Conducted multiple
  18
       discussions with attorneys including Debtor’s counsel and Bank of America’s
  19
       counsel regarding items that needed to be paid and the potential for irreparable
  20
       harm to the Debtor’s estate.
  21
              Travel (11.1 Hours)
  22
              Travel to and from client site between Del Mar, CA and Oceanside, CA;
  23
       travel to and from San Diego, CA Bankruptcy Courthouse; and travel to meet with
  24
       prospective buyers in Carlsbad, CA and Costa Mesa, CA.
  25
              I declare under penalty of perjury under the laws of the State of California
  26
       and the United States of America that the foregoing along with all attachments and
  27
       supporting data is true and correct to except as to those matters stated on
  28
       information and belief and as to those matters I reasonably believe them to be true.


       Page 5 of 6
       Report of Tasks Performed by Chief Restructuring Officer              17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:19:03   Doc 395-6   Pg. 7 of
                                               15



               Executed this 1st day of April 2018 at San Diego, California.
    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   l3

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28




        Page 6 of6
        Report of Tasks Performed by Chief Restructuring Officer              17-006078-11 MM11
Case 17-06078-MM7   Filed 04/06/20   Entered 04/06/20 17:19:03    Doc 395-6   Pg. 8 of
                                        15


                                 EXHIBIT A
               PROFESSIONALS PROVIDING SERVICES DURING PERIOD




                     Professional                 Rate
                Richard Feferman      $20,000 Flat Monthly Rate
   Case 17-06078-MM7                  Filed 04/06/20             Entered 04/06/20 17:19:03                  Doc 395-6   Pg. 9 of
                                                                    15 B
                                                                  EXHIBIT
                                                     TIME ENTRIES REIMBURSABLE COSTS



DATE      PROFESSIONAL TIME     DESCRIPTION                                     CATEGORY

 12/26/17 Feferman            1 Telephone call with Gary Rudolph,               Case Administration

                                Robert Opera, and Hawkins? Re

                                status of employment of CRO

                                strategy

 12/26/17 Feferman        0.4 Telephone call with Robert Opera                  Fee and Employment Applications

                                re employment issues and

                                details (terms)

 12/26/17 Feferman        0.1 Examination and analysis of email                 Fee and Employment Applications

                                from Gary Rudolph re retention

 12/26/17 Feferman        0.3 Examination and analysis of email                 Fee and Employment Applications

                                from Gary Rudolph concerns -

                                UST

 12/27/17 Feferman        4.3 Examination and analysis of court                 Business analysis

                              file
   1/3/18 Feferman        0.4 Telephone call with Joseph O'Dea to discuss       Business analysis
                              operation
   1/3/18 Feferman        0.3 Telephone call with Robert Opera in               Finance
                              preparation for call with B of A
   1/3/18 Feferman        0.8 Participate in telephone call with                Finance
                              Alexandra Rhim, Robert Opera, Gary
                              Rudolph, Chris Hawkins re cash collateral
                              and employment
   1/3/18 Feferman        2.3 Discuss employment, case strategy and             Business analysis
                              direction with Robert Bailey and Jacob
                              Heitz sp?
   1/3/18 Feferman        0.2 Telephone call with Chris Hawkins recap           Finance
                              discussion with B of A and items to be filed
   1/3/18 Feferman          1 Telephone call with Joseph O'Dea re               Business analysis
   1/3/18 Feferman        0.3 Telephone call with Stephen Hinze re              Fee and Employment Applications
                              application to appoint CRO
                              Meet with Jack Hyten and Rob Bailly re CRO
                              Assignment, Business Operations, their decision
                              not to persue a purchase, and potential
                              prospects they have for a purchase. Also at
                              meeting is prospective Buyer representative
   1/3/18 Feferman        1.4 Doug Smith of Primarch.                           Asset Disposition
   1/3/18 Feferman        0.3 Recap with Robert Opera re today's                Finance
                              conference call with lender
   1/4/18 Feferman        0.3 Telephone call with Joseph O'Dea re CF            Business analysis

   1/4/18 Feferman        0.3 Draft email to Chris Hawkins re task to be        Fee and Employment Applications
                              completed in advance of continued status
                              conference

   1/4/18 Feferman        0.4 Telephone call with Stephen Hinze re status       Case Administration
                              on DO?? Prep.
   1/4/18 Feferman        0.8 Telephone call with Chris Hawkins re items        Case Administration
                              for status conference
   1/5/18 Feferman        0.2 Telephone call with Stephen Hinze re status       Case Administration
                              conference documents
   1/5/18 Feferman        0.1 Telephone call with Joseph O'Dea regarding        Business Operations
                              collections status
   1/5/18 Feferman        0.3 Telephone call with Joseph O'Dea regarding        Fee and Employment Applications
                              conference of completed draft and send
 Case 17-06078-MM7          Filed 04/06/20              Entered 04/06/20 17:19:03                 Doc 395-6   Pg. 10
                                                          of 15B
                                                         EXHIBIT
                                             TIME ENTRIES REIMBURSABLE COSTS

                       related email
 1/5/18 Feferman   0.1 Employment application and report to email    Case Administration
                       re sharing of labor - status conference
                       documents
 1/5/18 Feferman   0.3 E&A of motion to employ CRA and RJF           Fee and Employment Applications
 1/5/18 Feferman   0.2 Telephone call with Chris Hawkins re          Fee and Employment Applications
                       employment motion
 1/6/18 Feferman       Mileage beginning 34,957 end 35,020 to
                       headquarters
 1/6/18 Feferman   0.6 Travel to headquarters to meet with staff     Travel
                       Nutritional supplement and vitamin
                       contract manufacturing
 1/6/18 Feferman   2.6 Meet with Joseph O'Dea re site visit,         Business analysis
                       business analysis
 1/6/18 Feferman   0.5 Return from meeting at Core with Joseph       Travel
                       O'Dea
 1/7/18 Feferman   0.3 Examination and analysis of email from        Business analysis
                       Robert Bailey re discussion items and
                       meeting times

 1/7/18 Feferman   0.1 Employment application and report to email    Asset Disposition
                       from Robert Bailey re prospective buyer

 1/7/18 Feferman     3 Employment application, comment on draft      Fee and Employment Applications
                       employment documents
 1/8/18 Feferman   0.1 Draft and send email - review of motion to    Fee and Employment Applications
                       employ CRO
 1/8/18 Feferman   2.3 Employment application and comment -          Fee and Employment Applications
                       CRO motion
 1/8/18 Feferman   0.1 Examination and analysis of email from        Fee and Employment Applications
                       Joseph O'Dea to Board of Directors
 1/8/18 Feferman   4.2 Employment application and comment on         Fee and Employment Applications
 1/8/18 Feferman   0.2 Telephone call with Chris Hawkins re status   Case Administration
                       of prep for status conference
 1/8/18 Feferman   0.3 Telephone call with Joseph O'Dea discuss      Business Operations
                       business opps
 1/8/18 Feferman   0.6 Telephone call with Joseph O'Dea discuss      Asset Disposition
                       prospect
 1/8/18 Feferman   0.7 Telephone call with Stephen Hinze re sales    Asset Disposition
                       procedures
 1/8/18 Feferman   0.5 Telephone call with Joseph O'Dea re WIP       Business analysis
                       inventory
 1/9/18 Feferman   0.5 Telephone call with Joseph O'Dea re status    Case Administration
                       of work re motion: CRO retention; cash
                       collateral; sale procedures, etc.
 1/9/18 Feferman   0.1 Email to Stephen Hinze re status              Case Administration
                       miscellaneous pleadings
 1/9/18 Feferman   0.2 Telephone call with Joseph O'Dea and          Case Administration
                       Stephen Hinze re status pleadings

 1/9/18 Feferman   0.7 Telephone call with Joseph O'Dea re sale      Asset Disposition
                       procedures

 1/9/18 Feferman     1 Telephone call with Chris Hawkins and         Case Administration
                       Joseph O'Dea
 1/9/18 Feferman   0.8 Draft sales procedures                        Asset Disposition
1/10/18 Feferman   0.3 Examination and analysis of emails from       Asset Disposition
                       Robert Bailey
1/10/18 Feferman   0.1 Telephone call with Chris Hawkins             Case Administration
1/10/18 Feferman   0.3 Telephone call with Joseph O'Dea              Case Administration
1/10/18 Feferman   3.2 Examination and analysis and comment of       Fee and Employment Applications
                       CRO motion and attachments
1/10/18 Feferman   1.2 Telephone call with Stephen Hinze and         Fee and Employment Applications
                       Joseph O'Dea re CRO engagement, cash
                       collateral, CRO motion, etc.

1/11/18 Feferman   0.5 Travel to meetings at headquarters            Travel
1/11/18 Feferman   8.5 Conduct meeetings at Core with Robert         Asset Disposition
 Case 17-06078-MM7          Filed 04/06/20              Entered 04/06/20 17:19:03                      Doc 395-6   Pg. 11
                                                          of 15B
                                                         EXHIBIT
                                             TIME ENTRIES REIMBURSABLE COSTS

                       Bailey and Joseph O'Dea
1/11/18 Feferman   0.5                                                    Travel
1/12/18 Feferman     1 Telephone call with Chris Hawkins and              Asset Disposition
                       Joseph O'Dea re sales procedures motion
1/12/18 Feferman   0.1 Listen to message and return call to REO           Case Administration
1/12/18 Feferman   0.7 Telephone call with Alexandra Rhim, B of A         Case Administration
                       atty re sales procedures and cash collateral
1/12/18 Feferman   0.5 Travel to meeting with prospective buyer's         Travel
                       reps and Robert Bailey. Redact
1/12/18 Feferman   1.5 Meet with reps of prospective buyer and            Asset Disposition
                       Robert Bailey
1/12/18 Feferman   0.7 Travel to Core from meeting with prospective       Travel
                       buyer (Primarch)
1/12/18 Feferman   1.7 Examination and analysis of projections for cash   Finance
                       budget for Bank. Discuss assumptions with .
                       staff.
1/12/18 Feferman   0.7 Return from meetings at Core.                      Travel
1/15/18 Feferman   0.4 Draft narrative description of background          Asset Disposition
                       for use in sale related pleadings
1/15/18 Feferman   0.2 Examination and analysis and report to             Case Administration
                       email from Stephen Hinze re status next
1/15/18 Feferman   0.7 Telephone call with Joseph O'Dea re status         Case Administration
                       report and open items
1/15/18 Feferman   0.2 Telephone call with Joseph O'Dea re status         Case Administration
                       report and open items
1/15/18 Feferman   0.5 Drive to meet Joseph O'Dea 3:25                    Travel
1/15/18 Feferman   2.1 Meet with Joseph O'Dea and accounting              Business analysis
                       staff
1/15/18 Feferman   0.5 Return from meeting at Core                        Travel
1/16/18 Feferman   0.1 EA and respond to                                  Case Administration
                       email from Robert Opera
1/16/18 Feferman   0.1 EA and report to email from Robert Bailey          Asset Disposition
1/16/18 Feferman   0.4 Telephone call with Joseph O'Dea re work           Case Administration
                       plan

1/16/18 Feferman   0.5 Travel to Core                                     Travel
1/16/18 Feferman   3.7 Work at Core on cash collateral and sale           Asset Disposition

1/17/18 Feferman   0.5 Examination and analysis of misc                   Asset Disposition
                       emails re diligence requests and
                       prospective sale
1/17/18 Feferman   0.5 TC with Joseph O'Dea informing him                 Asset Disposition
                       that he need to take a diminished
                       role in the sales process
1/17/18 Feferman   0.8 Travel to Core                                     Travel
1/17/18 Feferman   4.3 Work at Core HQ, meet with                         Case Administration
                       employees; examine darft budget;
                       discuss issues with accounting and
                       HR; TC with BofA atty, Alexandra
                       Rhim; TC with prospect (Simpson)
                       re negotiations and additional
                       followup with Ms. Rhim

1/18/18 Feferman   0.5 Travel to Core                                     Travel
1/18/18 Feferman   9.7 Work at Core. Financial projections;               Business analysis
                       meet with Joseph O'Dea on
                       operations; meet with BOD member
                       Robert Bailey; respond to info
                       requests from prospective buyers
1/18/18 Feferman   0.5 Return from Core                                   Travel

1/18/18 Feferman   0.5 TC with Joseph O'Dea re projections                Business analysis
                       financial reports, counsel

1/18/18 Feferman   0.3 TC with Joseph O'Dea re motion to                  Fee and Employment Applications
                       appoint CRO
1/19/18 Feferman   0.3 TC with Gary Rudolph re CRO,                       Case Administration
                       motion delay and status of case
 Case 17-06078-MM7          Filed 04/06/20             Entered 04/06/20 17:19:03                  Doc 395-6     Pg. 12
                                                         of 15B
                                                        EXHIBIT
                                            TIME ENTRIES REIMBURSABLE COSTS

1/19/18 Feferman   0.4 TC with Robert Opera re CRO motion           Case Administration
                       delay and status of case
1/19/18 Feferman   0.4 TC with Joseph O'Dea re status of            Case Administration
                       counsel and delay hearing on CRO
                       motion
1/19/18 Feferman   0.2 Draft and send email to S. Hinze             Case Administration
                       re status of CRO motion/hearing /OSC
1/20/18 Feferman   1.4 Examination and anaylsis and                 Finance
                       amend draft cash collateral budget
1/20/18 Feferman   0.8 Examination and anaylsis and                 Finance
                       amend cash collateral budget
1/20/18 Feferman   0.3 TC with Joseph O'Dea discuss                 Business Operations
                       staffing issues, counsel and CFO
1/21/18 Feferman   0.4 Exchange texts with Joseph O'Dea             Business Operations
                       re sales, financial reporting and
                       staffing
1/21/18 Feferman   0.3 Respond to due diligence requests            Asset Disposition
1/21/18 Feferman   0.2 Exchange texts with A. Myers re              Business Operations
                       accounting issues
1/22/18 Feferman   0.2 Examine email from J. Hyten - due            Asset Disposition
                       diligence request
1/22/18 Feferman   0.1 Msg left for Joseph O'Dea re MOR,            Case Administration
                       CRO motion and staff
1/22/18 Feferman   0.1 ML for Robert Opera re CRO appt              Case Administration
                       and counsel
1/22/18 Feferman   0.4 TC with counsel, Joseph O'Dea re             Case Administration
                       case, staffing, revenue projections,
                       disruption in accounting dept
1/22/18 Feferman   0.6 Travel to Jeffrey Cawdrey's office           Travel
1/22/18 Feferman   2.1 Prepare for and meet with Jeffrey            Fee and Employment Applications of Others
                       Cawdrey, discuss case background
                       and substituting him as BK counsel
1/22/18 Feferman   0.5 Return from G&R                              Travel
1/22/18 Feferman   1.4 Revise cash collateral budget                Fee and Employment Applications of Others
1/22/18 Feferman   0.1 TC with Robert Opera re debtor's             Business analysis
                       financial condition and hearing date
                       on CRO motion
1/22/18 Feferman   0.6 TC with Chris Hawkins re UST                 Finance
                       comments, CRO engagement
1/23/18 Feferman   0.3 TC with Joseph O'Dea re status, CRA          Case Administration
                       motion and operations, accounting
                       dept
1/23/18 Feferman   0.4 Conduct 2 Teleconfs with Stephen Hinze       Fee and Employment Applications
                       CRO motion, changes and service
1/23/18 Feferman   0.7 examine draft of my declaration re           Fee and Employment Applications
                       employment amendments and
                       comments from David Ortiz and
                       Chris Hawkins, authorize changes
                       and execute documents
1/23/18 Feferman   1.6 Amend cash collateral budget                 Business analysis
1/23/18 Feferman   0.4 Draft, send email                            Business analysis
1/23/18 Feferman   0.6 TC with Joseph O'Dea re cash v.              Business analysis
                       accrual forecast
1/24/18 Feferman   7.4 Examine factual info and amend               Finance
                       collection forcast accordingly. Draft
                       cover email and forward to A. Rhim
1/24/18 Feferman   1.6 Travel to Pizzeria Ontico, Costa Mesa        Travel
                       CA. Meet with prospective Buyer (Simpson).
1/24/18 Feferman   1.3 Meet with prospect, Don Grace -              Asset Disposition
                       Simpson Labs - negotiations
1/24/18 Feferman   1.1 Return from Costa Mesa, CA                   Travel
1/24/18 Feferman   0.3 TC with Robert Opera re diligence,           Asset Disposition
                       Hyten
1/24/18 Feferman   0.4 Text to Jeff Cawdrey re Hyten                Asset Disposition
                       diligence request
1/25/18 Feferman   0.1 Examination and analysis of email            Asset Disposition
                       from Jeff Cawdrey re Hyten
                       diligence request
 Case 17-06078-MM7           Filed 04/06/20                Entered 04/06/20 17:19:03                    Doc 395-6     Pg. 13
                                                             of 15B
                                                            EXHIBIT
                                               TIME ENTRIES REIMBURSABLE COSTS

1/25/18 Feferman   0.1 ML for Robert Opera Hyten                          Asset Disposition
                       diligence
1/25/18 Feferman   0.1 Email to Robert Opera, Hyten                       Asset Disposition
                       diligence
1/25/18 Feferman   0.1 Examination and analysis and                       Asset Disposition
                       respond to email from Robert
                       Bailey
1/24/18 Feferman   0.2 Draft and send email to Robert                     Asset Disposition
                       Opera, Robert Bailey, J. Hyten and
                       Hyten diligence
                       report
1/26/18 Feferman   0.5 TC with Alexandra Rhim re deal                     Finance
                       terms and cash collateral. Stephen
                       Hinze on phone for portion of call
1/25/18 Feferman   0.4 TC with Joseph O'Dea re operating                  Business analysis
                       performance
1/25/18 Feferman   0.1 TC with Jeff Cawdrey re status of                  Fee and Employment Applications of Others
                       discussions with BofA
1/25/18 Feferman   0.1 TC with Joseph O'Dea re Jeff                       Fee and Employment Applications of Others
                       Cawdrey
1/25/18 Feferman   0.9 TC with Joseph O'Dea re prospects                  Asset Disposition
                       due diligence
1/25/18 Feferman   0.3 TC with Robert Bailey re tasks                     Asset Disposition
                       needed to complete sale
1/25/18 Feferman   0.1 TC with Robert Opera re sale issues                Asset Disposition
                       and his client's diligence requests -
                       corporate counsel
                       TC with R. Opera re sale issues and his client's
1/25/18 Feferman   0.2 diligence requests                                 Asset Disposition
1/25/18 Feferman   0.5 Further TC with Robert Bailey re sale              Asset Disposition
                       issues
1/25/18 Feferman   0.8 Examine cash collateral forecast and               Finance
                       draft footnotes

1/26/18 Feferman   0.2 Draft and send email to Stephen                    Case Administration
                       Hinze re 2/1 court date and cc work
                       group
1/26/18 Feferman   0.1 ML for Chris Hawkins and Jeff                      Case Administration
                       Cawdrey re upcoming court date
1/26/18 Feferman   0.1 Draft and send email to Alexandra                  Finance
                       Rhim
1/26/18 Feferman   0.1 Examination, analysis and report to                Finance
                       email from Jeff Cawdrey re cash
                       collateral
1/26/18 Feferman   0.1 Examination, analysis and report to                Case Administration
                       email reply from Stephen Hinze re
                       prep for 2/1 court appearance
1/26/18 Feferman   0.3 TC with Joseph O'Dea re prep for                   Case Administration
                       court 2/1 by Stephen Hinze
1/26/18 Feferman   0.1 TC with Joseph O'Dea - deal (?)                    Asset Disposition
                       teams
1/26/18 Feferman   0.3 TC with Robert Opera re cash                       Case Administration
                       collateral, CRO motion
1/26/18 Feferman   1.2 TC with Joseph O'Dea re deal terms                 Asset Disposition
                       with prospective buyer
1/26/18 Feferman   0.1 Draft and send email to Alexandra                  Finance
                       Rhim re cash collateral exhibit
1/26/18 Feferman   0.2 Draft and send email to Alexandra                  Finance
                       Rhim, Stephen Hinze, Robert Opera,
                       and Chris Hawkins, payments under
                       current cash collateral scheme
1/26/18 Feferman   0.5 Examination, analysis and report to                Finance
                       Alexandra Rhim re cash collateral
                       budget
1/26/18 Feferman   0.1 Examination, analysis and report to                Finance
                       email from Stephen Hinze re what to
                       and what not to pay
1/26/18 Feferman   0.7 TC with Alexandra Rhim re cash                     Finance
 Case 17-06078-MM7          Filed 04/06/20              Entered 04/06/20 17:19:03         Doc 395-6   Pg. 14
                                                          of 15B
                                                         EXHIBIT
                                             TIME ENTRIES REIMBURSABLE COSTS

                       collateral budget
1/26/18 Feferman   0.2 TC with Chris Hawkins re cash                Finance
                       collateral budget
1/26/18 Feferman   0.8 2 TC's with Joseph O'Dea re cash             Finance
                       collateral budget
1/27/18 Fefrman    0.6 TC from Joseph O'Dea re                      Case Administration
                       administrative costs
1/27/18 Feferman   0.4 TC with Joseph O'Dea discuss action          Case Administration
                       items
1/28/18 Feferman   0.6 Examination, analysis and report to          Case Administration
                       text reply from Jeff Cawdrey re cash
                       collateral and budget
1/28/18 Feferman   0.1 Listen to voice mail reply from Jeff         Case Administration
                       Cawdrey
1/28/18 Feferman   0.1 Trade voice mail with Robert Bailey          Case Administration
                       re case status
1/28/18 Feferman   0.1 Reply to Jeff Cawdrey via text               Case Administration
1/28/18 Feferman   2.4 Draft narrative report on factual            Case Administration
                       info to Jeff Cawdrey
1/28/18 Feferman   0.7 Work on report of factual info for           Case Administration
                       Jeff Cawdrey
1/28/18 Feferman   0.3 TC with Robert Bailey re business            Business analysis
                       operations and forecast. Also
                       replacement counsel
1/28/18 Feferman   0.1 Draft and send email to Alexandra            Finance
                       Rhim
1/28/18 Feferman   0.5 TC with Joseph O'Dea re cash v.              Business Operations
                       collateral and insider compensation
1/28/18 Feferman   0.4 TC with Joseph O'Dea re cash                 Finance
                       collateral projections
1/28/18 Feferman   0.1 TC with Alexandra Rhim re cash               Finance
                       collateral
1/28/18 Feferman   0.4 TC with Alexandra Rhim re cash               Finance
                       collateral
1/28/18 Feferman   0.1 ML for prospect (Don Grace at                Asset Disposition
                       Simpson) re diligence needed for
                       qualifying prospect
1/28/18 Feferman   0.8 Amend report of factual info and             Asset Disposition
                       forward to Jeff Cawdrey
1/28/18 Feferman   0.3 Examination, analysis and report to          Asset Disposition
                       email from Alexandra Rhim re
                       qualification of prospect
1/28/18 Feferman   0.4 Draft and send email to prospect,            Asset Disposition
                       Simpson, re info request for BofA
                       and forward copy to BofA counsel
1/29/18 Feferman   1.5 TC with Joseph O'Dea and Chris               Finance
                       Hawkins re cash collateral in
                       preparation for Thursday hearing

1/29/18 Feferman   0.1 Draft and send email to Alexandra            Finance
                       Rhim
1/29/18 Feferman   0.2 Draft and send 2 emails to prospect          Asset Disposition
                       re sale (Don Grace)
1/29/18 Feferman   0.1 TC with Chris Hawkins re term sheet          Asset Disposition
                       and sale procedures
1/29/18 Feferman   1.5 Work on counter offer to prospect            Asset Disposition
                       Simpson
1/29/18 Feferman   0.5 TC with Don Grace                            Asset Disposition
1/29/18 Feferman   0.2 TC with Alexandra Rhim re status             Finance
                       budget
1/29/18 Feferman   0.9 2 TC's with Jeff Cawdrey re                  Case Administration
                       substitute counsel, cash collateral,
                       and sale
1/29/18 Feferman   0.1 TC with Chris Hawkins re prospect            Asset Disposition
                       #1 (Simpson)
1/29/18 Feferman   0.5 TC with Robert Opera re his client's         Asset Disposition
                       diligence efforts
1/29/18 Feferman   0.4 TC with Jeff Cawdrey re cash                 Finance
       Case 17-06078-MM7           Filed 04/06/20              Entered 04/06/20 17:19:03         Doc 395-6        Pg. 15
                                                                 of 15B
                                                                EXHIBIT
                                                    TIME ENTRIES REIMBURSABLE COSTS

                             collateral
  1/29/18 Feferman       1.9 Draft comments on draft sale                    Asset Disposition
  1/29/18 Feferman       0.4 TC with Chris Hawkins - status                  Asset Disposition
  1/30/18 Feferman       0.4 TC with Joseph O'Dea in                         Asset Disposition
                             preparation for TC with prospect
  1/30/18 Feferman       1.3 TC with Joseph O'Dea and prospect               Asset Disposition
                             #1 sale negotiations
  1/30/18 Feferman       0.8 TC with Jeff Cawdrey and Alexandra              Finance
                             Rhim re status of sale efforts, cash
                             forecast, etc.
  1/30/18 Feferman       0.1 Examination, analysis and report to             Asset Disposition
                             email re Joseph O'Dea declaration
  1/30/18 Feferman       0.4 Examination, analysis and report to             Asset Disposition
                             email from Chris Hawkins re
                             comments on sale procedures
  1/30/18 Feferman       2.8 Revise budget fro skeleton scenario             Asset Disposition
                             Send to Alexandra Rhim
  1/30/18 Feferman       0.2 TC with Joseph O'Dea and prospect               Asset Disposition
                             re proof of funds
Total Hours            143.2

                                            Reimbursable Costs

Date          Matter          Description                                    Amount                        Price per    Price Ext
 12/26/17 Core                Pacer                                                                   28         0.1 $      2.80
 12/27/17                     Pacer                                                                    5         0.1 $      0.50
                              44 Miles to meet with Board Members in
   1/3/18 Core                Carlsbad                                                                44       0.545 $ 23.98
   1/6/18 Core                Milage rt to Core                                                       63       0.545 $ 34.34
  1/11/18 Core                Milage                                                                  64       0.545 $ 34.88
                              Milage to Beach Plumb Café to meet with
  1/12/18 Core                prospective buyers (Primarch and Rob Bailly)                            17       0.545 $      9.27
                              To Core's offices from Beach Plumb meeting
  1/12/18     Core            with prospective buyer                                                  10       0.545 $     5.45
  1/12/18     Core            Return from Core                                                        34       0.545 $    18.53
  1/13/18     Core            Pacer                                                                   10          0.1$     1.00
  1/15/18     Core            Milage                                                                  71       0.545 $    38.70
  1/16/18     Core            Docket                                                                                 $     3.00
  1/16/18     Core            Pacer                                                                                  $     5.90
  1/16/18     Core            Pacer                                                                                  $     0.40
  1/16/18     Core            Pacer                                                                                  $     8.30
  1/16/18     Core            Pacer                                                                                  $     0.80
  1/16/18     Core            Pacer                                                                                  $     0.50
  1/16/18     Core            Pacer                                                                                  $     1.90
  1/16/18     Core            Pacer                                                                                  $     0.30
  1/16/18     Core            Pacer                                                                                  $     0.60
  1/16/18     Core            Pacer                                                                                  $     3.00
  1/16/18     Core            Pacer                                                                                  $     0.20
  1/16/18     Core            Pacer                                                                                  $     2.60
  1/16/18     Core            Pacer                                                                                  $     0.20
  1/16/18     Core            Pacer                                                                                  $     1.80
  1/22/18     Core            35 Miles                                                                35       0.545 $    19.08
  1/22/18     Core            Parking                                                                                $    20.00
  1/22/18     Core            Docket                                                                                 $     1.10
  1/22/18     Core            Pacer                                                                                  $     0.40
  1/22/18     Core            Pacer                                                                                  $     0.40
  1/22/18     Core            Pacer                                                                                  $     2.10
                              154 Milage Meet with prospective Buyer in
   1/24/18 Core               Orange County                                                          154       0.545 $ 83.93
Total Costs                                                                                                          $ 325.94
